Citation Nr: 1637467	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  10-42 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased disability rating for residuals of a shrapnel wound to the right hip with retained shrapnel fragment, other than scarring, currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel
INTRODUCTION

The Veteran served on active duty from January 1965 to January 1969, and was awarded The Purple Heart for his service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which increased the disability rating for the service-connected shrapnel wound of the right hip to 10 percent, retroactively effective from December 24, 1996.  The Veteran filed a Notice of Disagreement (NOD) in December 2004.  The RO issued a Statement of the Case (SOC) in September 2010.  In October 2010, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

In January 2014, the Veteran was afforded his requested Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file.  

In July 2014, the Board remanded this perfected appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated.   

The Board observes that a new precedential opinion that directly impacts this case was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, ___Vet. App. ___, No. 13-3238, 2016 WL 3591858 (July 5, 2016), the Court held that the final sentence of 38 C.F.R. § 4.59 (2015) creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, whenever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Also, the Court rejected VA's argument that the final sentence of § 4.59 cannot create a testing requirement because, if it did, absurdity would result.  Specifically, VA contended that, because the upper extremities are not weight-bearing, requiring that all joints be tested in weight-bearing capacity would require veterans with upper extremity joint disabilities to walk on their hands.  The Court responded that whether upper extremities are or can be weight-bearing is a medical question that it is not competent to answer.  The recently obtained September 2014 VA orthopedic examination report does not comply with Correia.  Accordingly, the Veteran must be afforded a new VA orthopedic examination to correct all of the deficiencies noted above.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an Orthopedic examination to determine the current severity of his residuals of a shrapnel wound to the right hip with retained shrapnel fragment, other than scarring.  The paperless claims folder must be made available to and reviewed by the examiner, or, in the alternative, copies of pertinent records from the paperless file.  All indicated studies should be performed.  

a.  Pursuant to Correia v. McDonald, ___Vet. App. ___, No. 13-3238, 2016 WL 3591858 (July 5, 2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing, and if possible, with the range of the opposite undamaged joint (left hip).  If a joint cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.  

b.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

c.  The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  


2.  After the above action has been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




